Citation Nr: 1450926	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  07-32 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a skin rash, other than service-connected hives and urticaria, to include as secondary to service-connected hives and urticaria.

3. Entitlement to an increased evaluation for hives and urticaria, rated as 10 percent disabling prior to May 23, 2014, and at 30 percent since then.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2005, January 2007, March 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A Travel Board hearing was held in October 2013 before the undersigned Veterans Law Judge (VLJ), the transcript of which is of record. 

In light of the Veteran's assertions in his April 2010 correspondence, the claim for service connection for a generalized skin rash has been characterized as to include a theory of secondary service connection, as due to already service-connected hives and urticaria. This basis of recovery will be considered on remand.

Through the Board's February 2014 issuance, the claim for service connection for tinnitus was granted and the claim for service connection for peripheral neuropathy was remanded.  Thereafter, in a September 2014 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities, as secondary to service-connected diabetes mellitus.  Hence, those matters are no longer before the Board.

Also during pendency of the appeal, a March 2012 rating decision assigned a 10 percent evaluation for service-connected hives and urticaria, effective from July 28, 2005. The September 2014 rating decision then assigned a 30 percent evaluation for hives and urticaria, effective May 23, 2014. These awards notwithstanding, absent a grant of the highest schedular rating, the claim for a further increased rating throughout remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993). Whereas the September 2014 Supplemental Statement of the Case (SSOC) characterized the issue remaining as entitlement to an evaluation higher than 10 percent for hives and urticaria prior to May 23, 2014, the Board's statement of the issue above accordingly reflects the inclusion of the relevant time period since May 23, 2014 as well.

The Virtual VA paperless claims processing system contains a hearing transcript, and VA medical records considered by the RO in a September 2014 SSOC. The remainder of the documents in that file are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the paper claims file. The Veterans Benefits Management System (VBMS) contains some additional VA medical records duly considered by the RO, and as well, duplicative documentation.

In October 2014, additional case documentation was received including a prior application for Vocational Rehabilitation, statement from the Veteran, and negative response to a VA medical records inquiry, which is hereby accepted into the record given the Veteran's waiver of AOJ initial jurisdiction. See 38 C.F.R. §§ 20.800, 20.1304 (2014).

Per the Board's February 2014 decision/remand, the issues of service connection for a low back disability, and a petition to reopen service connection for erectile dysfunction were referred to the Agency of Original Jurisdiction (AOJ) for initial adjudication and consideration. Whereas this action has not been accomplished, these claims are again referred to the AOJ for timely disposition. 

The Board likewise acknowledges that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been informally raised on appeal, pursuant to Travel Board hearing testimony of October 2013. Nevertheless, the record reflects that the AOJ has assigned a 100 percent rating for the Veteran's posttraumatic stress disorder (PTSD), effective May 1, 2009, and, after taking into account his other service-connected disabilities separately evaluated as 60 percent disabling, has granted special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s), also effective May 1, 2009. Because a total rating is in effect for a service-connected disorder and SMC has been awarded at the housebound rate, the TDIU issue is effectively moot. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008); DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)).  

The issues of service connection for hypertension, and for a skin rash other than hives and urticaria, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Resolving reasonable doubt in favor of the Veteran, the lay and medical evidence indicates that prior to May 23, 2014, the Veteran's hives and urticaria disorder affected between 20 and 40 percent of skin surface during periods of flare-ups. 

2. Throughout the rating period, the Veteran has not experienced more than 40 percent of skin surface affected by his service-connected hives and urticarial disorder, nor required systemic corticosteroid or immunosuppressive therapy, or sustained recurrent debilitating episodes.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish a 30 percent evaluation, but no higher, for hives and urticaria prior to May 22, 2014. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.118, Diagnostic Codes 7806, 7825 (2014).   

2. The criteria are not met to establish an evaluation higher than 30 percent for hives and urticaria from May 23, 2014 onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.118, Diagnostic Codes 7806, 7825 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2014).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

As to the claim being decided herein, the RO has informed the Veteran of what evidence would substantiate the claim through November 2006 and October 2008 VCAA correspondence that notified him as to each element of the relevant claim. The notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, including that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

As further prescribed in Pelegrini II, the relevant notice information must have been timely sent, whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the initial notice correspondence was issued prior to the January 2007 rating decision on appeal. Meanwhile, the October 2008 VCAA notice correspondence was issued subsequent to the aforementioned RO rating decision, and technically did not meet the definition for what constitutes timely notice. This notwithstanding, there has been an adequate opportunity to respond to the October 2008 correspondence before issuance of the September 2014 SSOC continuing the denial of his claim. Moreover, there is no indication of any further available information or evidence to obtain to support the claim. Thus, there has been the full opportunity to participate in the adjudication of this claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

In accordance with the duty to assist the Veteran in this case, the AOJ has obtained VA records, private records, and has provided adequate VA examinations. Several dermatological examinations were provided between 2007 and 2014. Each of the examinations described the Veteran's symptomatology; the final examination addressed the Veteran's condition presumably during an active phase, per prior Board remand instructions. Accordingly, the examinations when considered together are adequate. See 38 C.F.R. § 4.1 (2014). As indicated, the Veteran testified at a Travel Board hearing. The hearing focused on the elements necessary to substantiate the claim. The Veteran, through his testimony and questioning by his representative, also demonstrated actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). There is no indication of any further available evidence or information which has not yet already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. 

Finally, regarding the increased rating claim being decided, there was substantial compliance with the prior remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The AOJ obtained updated VA records and the Veteran did not identify any private records in response to the letter sent to him.  Finally, the 2014 VA examination was conducted during an apparently flare-up, as requested in the Board remand.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

In sum, the record reflects that the facts pertinent to the claim being decided herein have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.

Background, Applicable Law and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.1 (2014). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

The Veteran filed a claim for increased rating for his hives and urticaria, in September 26, 2006.  Prior to May 23, 2014, the disorder is rated as 10 percent disabling under Diagnostic Code 7806, which contemplates at least 5 percent, but less than 20 percent, of the entire body or the exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  On and after May 23, 2014, the evaluation is 30 percent, which contemplates 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent evaluation is assigned where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.   

At the outset, the Board notes that the diagnostic codes which are relevant to the claim herein, were not altered by the change in diagnostic codes in 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Thus, the considerations are the same.

Additionally, the RO assigned an increased evaluation of 10 percent effective July 28, 2005, prior to the date of claim of September 26, 2006.  It may be presumed that the award of 10 percent fully retroactive to July 28, 2005 was made under authority of 38 C.F.R. § 3.400(o)(2), or roughly in association with thereof, permitting an award of an increased rating on the facts found up to one-year prior to the date of claim The Board will duly consider the evidence from September 26, 2005 onward, consistent with applicable law.

Turning to the applicable evidence, a July 2005 VA outpatient treatment note indicates that the Veteran complained of chronic hives. He was accordingly prescribed Zyrtec, an antihistamine, and remained on this medication. A March 2007 mental health record denotes the Veteran's report that his nerves were bad, associated with his service-connected PTSD, and he would get hives when he became anxious, which was about every night. A December 2007 primary care record indicates that with new medication, Atarax (an antihistamine), his rash and hives had improved, but he would still break out if he missed his medication. There are subsequent records of repeat visits that recount many of the same findings.

A VA dermatological examination was conducted in January 2007.  The Veteran reported that his hives had continued almost on a daily basis since the 1960s. He reported that they got so severe that sometimes he took Hydroxyzine (another antihistamine). He took this approximately two or three times a week. This medicine made him very tired, so he only took it at night when not working. He reported having often taken Benadryl in the past which also helped stop the itching. The Hyrdoxyzine helped stop the itching and usually the hives lasted several hours and then disappeared, only to recur again the next day. There were no other side effects from the treatment besides feeling tired. He had been on antihistamines since first diagnosed in the 1960s. He received no other treatment. He denied any fever or weight loss, or any other systemic symptoms. He had no skin cancers. He could think of nothing in particular that brought the hives on. He reported that he had taken two Hydroxyzines in the past 12 hours and he just had a few hives at time of examination because he had taken this medicine recently. On physical examination, there were three approximately 1-cm erythematous papules consistent with urticaria on his neck. This covered approximately five percent of his neck and less than one percent of his entire body. There was no scarring present. There was no acne and no scarring alopecia, no alopecia areata. The diagnosis was chronic idiopathic urticaria.

In a statement provided in connection with his February 2008 Substantive Appeal, it was noted that the Veteran was treated for anxiety and his outbreaks were just about all the time.  It was noted that the outbreaks of these papules spread and give an unsightly view of his neck, and overall appearance.  The Veteran felt that the VA examiner did not listen to his reports. It was noted that when the Veteran breaks out with these papules around the neck he also breaks out in hives throughout his body.

A January 2009 VA examination, primarily for hypertension, further observed that the Veteran experienced recurrent episodes of urticaria associated with psychological stress or getting even mildly upset or angry. There was a delay getting him seen for the examination, and he stated that he had onset of urticaria that morning as a result involving the face and neck. He took a Ranitidine 75mg tablet and it resolved quickly. His medications were Loratadine (an antihistamine) and Doxepin (an antidepressant) at bedtime to help prevent the urticaria outbreaks. The Ranitidine was used as needed. He also noted that if he had an urticaria outbreak on the face or neck he would sometimes have some brief difficulty breathing. By the time the VA examiner saw the Veteran, the Veteran stated that the condition had completely resolved today. By his history the coverage of the urticaria symptoms was usually chest, back, some on the abdomen and some in the groin. Arms, legs and face were involved some of the time.  He stated that if he was not on medication he would have these outbreaks almost every day. He previously worked as a barber and stated that he was under stress and frequently did not get along well with the customers. He was not planning on going back to that type of work. The medicines for urticaria gave him good control of the condition. Over the years the condition had been unchanged. The diagnosis was, in pertinent part, urticaria related to emotional stress.  The examiner noted that the Veteran reported that at various times there is essentially 80 to 90 percent body coverage although the outbreaks do not cover the 80 to 90 percent all at one time. The examiner noted that by the Veteran's history, the outbreak today involved the exposed area of the face and neck and would have covered about 70 percent of the exposed area. At the time of the examination, the coverage was 0 percent.

On VA examination of November 2009 for general medical evaluation, following a physical exam, the diagnosis was, in pertinent part, stress-related urticarial.  There was none found on examination and the examiner found that it did not hinder him from working.

Thereafter, on a May 2011 VA examination, the Veteran stated that his urticaria lesions were still ongoing, and occurred on a daily basis. He said the lesions broke out when he was angry or stressed out or nervous. The Veteran said that morning he had lesions break out on his neck for which he took Benadryl. He also took Ranitidine every day. In addition, he took Cetirizine (generic name for Zyrtec) for his rashes and over-the-counter Benadryl. Tramadol tablet three times a day also helped him with the pain and itching. The Veteran said the lesions broke out throughout his body from his face, neck, anterior and posterior chest wall, abdomen, back, upper and lower extremities. There were no superficial infections on those lesions, and no scars from them. Objectively, on the face, neck, chest and back there were no urticarial lesions seen. The percentage of total exposed body surface area involved was 0 percent. No excoriations of the skin were seen. The impression was urticaria related to emotional stress. At present, the Veteran had no lesions seen, but was on medications to prevent outbreaks and for symptomatic treatment of itching. 

An October 2012 VA examination indicated with regard to urticaria that the Veteran did not have systemic manifestations, such as fever, weight loss or hypoproteinemia. He had been treated with oral or topical medications in the previous 12 months, consisting of Ranitidine tablets taken for hives and gastroesophageal reflux disease, and topical medications, unknown, for directly treating the hives. The Veteran had not undergone any treatments or procedures other than systemic or topical medications in the previous 12 months for exfoliative dermatitis or papulosquamous disorders. He had not experienced any debilitating episodes in the previous months due to urticaria. Objective findings were that the skin disorder affected 5 to 20 percent of total body area, and less than 5 percent of exposed area. The examiner also noted an area of erythema with whelped appearance to neck/chest consistent with urticarial rash, a hyperpigmented area/lichenification to left jaw line, and an area of denution to gluteal cleft. There were no related benign or malignant neoplasms. The Veteran's skin disorder was not considered to impact his ability to work. Although the Veteran reported that medications used to treat his skin condition made him very sleepy, the VA examiner determined that said condition did not inhibit the Veteran from obtaining and maintaining gainful employment at that time. 

On VA examination of May 2014, the Veteran's urticaria was indicated not to cause scarring or disfigurement of the head, face or neck. There were no related benign or malignant skin neoplasms. There were no systemic manifestations. Antihistamines had been used within the previous 12 months on a constant or near-constant basis. Ketoconazole (anti-fungal), as topical medication, had been used for less than 6 weeks during the previous 12 months. There was no recent history of debilitating episodes. The Veteran's dermatitis affected a total body area of 20 to 40 percent, and exposed area of 5 to 20 percent. According to the examiner, dermatitis referred to the urticaria, with erythematous macules on the torso and neck. As to functional impact, the Veteran reported the rash was a "distraction" at work. 

Throughout the time period, the Veteran's skin disorder was noted in his VA records as a problem.  Essentially, each time the Veteran reported for treatment at the VA, he reported itching due to various rashes.  As noted below, there was one incident that may have required a trip to the emergency room.  He was provided ointments and other medications, to include steroid creams.  Additionally, no records noted the size of any rashes or hives.

For the initial evaluation time period prior to May 23, 2014, applying the rating criteria set forth under 38 C.F.R. § 4.118, Diagnostic Code 7806, the Board will grant a 30 percent rating.  One of the two prongs of the requirement for assignment of a higher 30 percent evaluation under Diagnostic Code 7806, as previously indicated, is that an estimated 20 to 40 percent of the entire body or exposed areas are affected.  There was no objective clinical confirmation that the Veteran had this extent of the skin surface affected until the May 2014 VA examination, when actually visibly confirmed by a physician.  However, prior to that date, the Veteran had consistently reported severe outbreaks of hives, often affecting, but not limited to, the neck and facial region.  In addition, in his August 2008 statement, he noted a history of urticaria "throughout the body."  Additionally, the Veteran expressed concern that the January 2007 VA examiner had not properly incorporated or documented the Veteran's complaints in this aspect. Additionally, in December 2007 the Veteran was required to visit the VA Medical Center (VAMC) emergency room due to his urticaria condition. This is considered also in light of the fact that on the morning of the January 2009 examination, it was estimated that there was 70 percent coverage of exposed areas estimated by the VA examiner, at least based on consideration of subjective history.  Although this one statement would qualify the Veteran for a 60 percent evaluation, the Board finds that a 30 percent evaluation is more appropriate.  The 2007 VA examination noted less than one percent of the body affected; the 2009 VA examination noted 70 percent of the exposed area, although not all at the same time; the May 2011 VA examination noted zero percent affected; and the October 2012 VA examination noted 5 to 20 percent of the total body affected and less than 5 percent of the exposed area affected.  The 2014 examiner clinically confirmed the percentage of coverage as 20 to 40 percent of the totally body affected and 5 to 20 of the exposed areas affected and the Veteran did not assert any worsening since 2005; thus the Board finds that the more probative evidence of record, indicates 40 percent or less of the total body or exposed areas affected.  Resolving all reasonable doubt in favor of the Veteran, the Board thus finds that a 20 to 40 percent zone of skin surface coverage characterization duly applied in January 2009, and most likely even earlier.  These findings all being taken into account, the Board resolves reasonable doubt in the Veteran's favor, and concludes that the criteria for a 30 percent rating was met prior to May 22, 2014.  

The evidence does not, however, substantiate entitlement to a higher evaluation than 30 percent during this time period, or in the subsequent time frame from May 23, 2014 onwards.  A maximum 60 percent evaluation is assigned where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  As noted above, prior to May 23, 2014, despite the January 2009 examination, the Board has found that it is more likely that there was 40 percent or less of the entire body or exposed areas affected.  The same is true on and after that date; the May 2014 VA examination expressly found that 20 to 40 percent of the total body are affected and 5 to 20 percent of the exposed area affected.  Accordingly, no higher evaluation is warranted under that provision.

The Board also finds, however, that the evidence does not show constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, at any point during the appellate period.  The evidence of record demonstrates the use of antihistamines, Benadryl, topical medications, and pain pills.  It does not demonstrate use of systemic therapies such as corticosteroids or other immunosuppressive drugs.  Accordingly, an evaluation in excess of 30 percent is not warranted at any point during the time period.  

Alternative diagnostic codes, however, have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Diagnostic Code 7825, a maximum 60 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  But the Veteran did not report or objectively demonstrate the presence of recurrent debilitating episodes.  The October 2012 and May 2014 VA examiner expressly noted that there was no history of debilitating episodes.  Prior to that time, the Veteran's statements regarding the severity of his disorder did not rise to the level of debilitating episodes; he alleged chronic hives, worsened by anxiety, stress, or anger, tiredness due to the medications, and some difficulty breathing at times.  The disorder has always been manageable to a significant extent by administration of medications, primarily antihistamines, and the symptoms even by his description have never approached a debilitating level. Additionally, the evidence of record indicates that there has not been continuous systemic immunosuppressive therapy for control.  Therefore, a rating in excess of 30 percent is not for application at any time period.  In sum, a 30 percent rating is granted for hives and urticaria prior to May 23, 2014, and no higher rating is granted throughout, under provisions of the VA rating schedule. 

Although other diagnostic codes are available, the evidence of record does not demonstrate that the Veteran any related scars, leishmaniasis, discoid lupus erythematosus or subacture cutaneous lupus erythematosus, tuberculosis luposa, dermatophytosis, bullous disorders, psoriasis, exfoliative dermatitis, malignant or benign skin neoplasms, other infections of the skin, cutaneous manifestations of collagen-vascular diseases, papulosquamous disorders, vitiligo, disease of keratinization, vasculitis, erythema multiforme, acne, chloracne, scarring alopecia, alopecia areata, hyperhidrosis, or malignant melanoma.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05, 7807-09, 7811, 7813, 7815-24, 7826-33 (2014).

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R.  § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hives and urticaria is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's chief complaints, including pain and discomfort, itching, and appearance factors are contemplated in the rating criteria premised upon affected skin surface, severity and frequency of episodes, and finally treatment modalities. The Veteran and his representative have not identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the rating criteria are inadequate. However, to the extent that intermittent breathing difficulties rise to the level of not contemplated by the diagnostic criteria, there are higher ratings available under the diagnostic code, but the Veteran's disabilities are not productive of such manifestations. Additionally, the Veteran has not alleged, and the evidence does not who, marked interference with employment and frequent hospitalizations.  Here, the evidence shows that there was one visit to the emergency room in 2007; the evidence does not show he was hospitalized or that there were any other similar incidents.  In 2007 the Veteran reported he took his antihistamines at night when he was not working as it made him tired.  In 2012, the VA examiner noted the disorder did not prevent the Veteran from maintain gainful employment at that time.  At the 2014 VA examination, the Veteran reported that the disorder was a "distraction" at work.  

As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate. Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hives and urticaria under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board is awarding a partial grant of the benefits sought, but denying any higher rating than 30 percent throughout, and the benefit-of-the-doubt doctrine is deemed to apply to the extent indicated. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.1. 



ORDER

A 30 percent evaluation for hives and urticaria is granted, prior to May 22, 2014, subject to the law and regulations governing the payment of VA compensation benefits. 

An evaluation in excess of 30 percent for hives and urticaria since May 23, 2014 is denied.


REMAND

Further evidentiary development is required regarding the remaining claims.

On the matter of service connection for a skin rash other than service-connected hives and urticaria, whereas the May 2014 VA examiner commented that "there is no other dermatologic diagnosis besides the urticaria," this finding does not take into account clearly existing diagnoses of record of skin conditions besides urticaria. In addition, the Veteran's theory should be addressed that his service-connected hives and urticaria secondarily caused another skin condition. Therefore, re-examination is warranted.

As to claimed hypertension, for which the Veteran underwent a separate May 2014 examination, whereas an opinion was proffered that hypertension was causally unrelated to service-connected diabetes mellitus or PTSD, the rationale provided therein was conclusory and based entirely on one medical text rather than the examiner's independent medical judgment, necessitating another examination.  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Accordingly, these claims are REMANDED for the following action:

1. Obtain the Veteran's VA outpatient treatment records dated from May 2014 onwards and associate copies of them with the paper or electronic claims file.

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his non-urticaria and hives skin disorder.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  Care must be taken to schedule this examination when there is an active skin rash.

After review of the record, the examiner must provide an opinion regarding whether there is a skin disorder other than the service-connected hives and urticaria. In providing the requested diagnosis, please expressly review and consider VA outpatient treatment records dated from March 2006 demonstrating cellulitis, acne and fungal infection (to the extent not limited to the feet); and from February 2010 as to an erythematous rash and an itching spot on the right thigh. 

For each non-hives and urticarial skin disability diagnosed above, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorders were initially incurred in or are otherwise etiologically related to active military service. The examiner should indicate consideration of the June 2009 VA treatment notation of a 30 year history of skin rashes (type unspecified), as well as service history of dermatitis, and December 2004 opinion of private physician Dr. J.S. that the Veteran experienced a skin rash from probable exposure to Agent Orange. It is observed in this regard that the Veteran's underlying exposure to Agent Orange is presumed as a matter of law due to his service in Vietnam during the Vietnam Era.

In addition, for each non-hives and urticarial skin disorder diagnosed above, the examiner should opine whether the diagnosed conditions are at least as likely as not caused or aggravated by the service-connected urticarial and hives.  

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The VA examiner is required to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by service connected diabetes mellitus.

The examiner should also opine whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated by service-connected PTSD. 

In providing these opinions, the examiner must discuss the December 2004 private opinion suggesting the hypertension may be a component of other service-related illnesses. If aggravation is found, the examiner is requested to discuss the baseline level of the hypertension prior to the onset of aggravation. Also take into consideration the prior May 2014 VA medical opinion, but please note that this opinion cannot be deemed dispositive on the subject of causation given the lack of underlying rationale or independent clinical assessment.  

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims for service connection, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known home address of record. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

6. Thereafter, readjudicate the claims on appeal in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


